225 Ga. 327 (1969)
168 S.E.2d 150
HOOD
v.
RICE et al.
25205.
Supreme Court of Georgia.
Argued May 13, 1969.
Decided May 22, 1969.
*328 G. Seals Aiken, for appellant.
J. Lee Perry, Assistant Attorney General, Latimer, Haddon & Stanfield, A. C. Latimer, John C. Pennington, for appellees.
GRICE, Justice.
This court's jurisdiction to review the judgment complained of is predicated upon the drawing into question of the constitutionality of certain statutes of this state. However, the record shows that such issues were not passed upon by the trial judge. Therefore, this court is without jurisdiction. Ga. Const., Art. VI, See. II, Par. IV (Code Ann. § 2-3704); Undercofler v. United States Steel Corp., 219 Ga. 264 (133 SE2d 11).
Transferred to the Court of Appeals. All the Justices concur.